﻿First of all. Sir, I should like to congratulate you heartily on your election to the high office of President of the General Assembly at its forty-second session. We are sincerely pleased that this great honour has been bestowed upon a representative of a fraternal country, the German Democratic Republic. I wish you every success in carrying out your responsible duties.
I wish also to express our gratitude to the Secretary-General, Mr. Javier Pérez de Cuellar, and to assure him of Czechoslovakia's support in his praiseworthy work on behalf of the United Nations and the entire international community.
The general debate thus far has indicated - and I should like to believe - that the current session will make a significant contribution to the solution of the most urgent problems facing us today and that it will help in shaping the concept of a non-violent and nuclear-weapon-free world in which comprehensive security for all mankind would guarantee for everyone in the world the most. That hope is especially justifiable in the light of the agreement in principle between the USSR and the United States of America on the elimination of two classes of nuclear weapons, an agreement of great political and psychological importance. The conclusion of such a treaty, which is so strongly desired by the nations of the world, would lead for the first time in history to the agreed elimination of part of the world's accumulated nuclear arsenals. It would be a great step towards a genuine process of disarmament and would show that improvements are not confined to outlining theoretical programmes but are rather taking a concrete form.
Prospects are opening for reaching further important agreements. The productive results of the Stockholm Conference on Confidence- and Security-building Measures and Disarmament in Europe can undoubtedly be counted among the positive developments. An atmosphere of businesslike constructive dialogue prevailed also at the Vienna follow-up meeting of the States signatories of the Helsinki Final Act. Consultations are being held between representatives of countries of the Warsaw Treaty Organization and of the North Atlantic Treaty Organization (NATO) on measures for conventional disarmament from the Atlantic to the Urals. Another positive international development is the contact between representatives of the Council for Mutual Economic Assistance and of the European Economic Community.
A valuable contribution to the process of strengthening peace and understanding among peoples and improving the world situation has been made by the New Delhi Six. The Movement of Non-Aligned Countries has been undertaking peace-making activities, as was shown clearly by the outcome of its summit conference, held at Harare.
All this confirms the emergence of a new thinking on a broad spectrum of issues in international relations. That new thinking is finding its way also into the halls and conference rooms of the United Nations, an organization designed to mould civilized relations among all countries and to harmonize their interests on a new basis.
We are convinced that these glimmers of hope derive from real factors. We ate seeing the establishment and strengthening of a broad front of individuals, organizations, parties, governments and States united by their mutual goal of preserving human civilization. The socialist countries are doing their part in this struggle by taking qualitatively new initiatives based specifically on the process of activating the intrinsic potential of socialism and implementing programmes of restructuring. It could not be otherwise, since the ensuring of a lasting peace is an indispensable condition for the attainment of the objectives of restructuring and for the acceleration of social and economic development.
However, we are aware that on the balance sheet of international relations there are still many items on the debit side. The arms race is continuing. New programmes of armament costing billions are being launched. local conflicts persist and threaten to grow into major international crises. Like a scar on the conscience of mankind, mass violations of human rights such as racism and apartheid persist. Crises in the world economy are growing worse. Environmental problems are reaching critical dimensions.
All this sets a clear imperative for politicians, who bear a responsibility for the future of their nations: they must do their utmost to avert nuclear disaster, ensure stable peace and jointly resolve the most pressing problems of mankind.
We are not far from the date when the first day of a new century and a new millennium will appear on our calendars. We have a unique opportunity to pass this planet on to posterity as a safe and good place to live. That context gives special prominence to the humanistic legacy of the great October socialist revolution, the seventieth anniversary of which will soon be commemorated by mankind. That was an event of extraordinary, epoch-making importance. It introduced into world politics the concept of peaceful coexistence between States with differing social systems. It is of more than symbolic significance that in its very first document, Lenin's decree on peace, the October Revolution rejected armed force as an instrument of foreign policy. 
Today in Czechoslovakia, in the socialist world, a major restructuring of all spheres of social life is under way in the light of those ideas, and the process of deepening socialist democracy is continuing. This is all tied very closely to universal human values, to the need to build and establish relationships of close joint action among States in our interrelated world, where the relationship between the national and the international is changing. It is an appeal to work together and make use of all the possibilities available.
The Czechoslovak people have a vital interest in the success of the peace policy. They regard it as a guarantee of their present and their future. In the words of the General Secretary of the Central Committee of the Communist Party of Czechoslovakia and President of the Czechoslovak Socialist Republic, Gustav Husak: "We shall contribute to the strengthening of the front of peace, sound reason and realism in the world so as to make the prospects of peace ever safer."
That aim is also being pursued through the initiative concerning the establishment of a comprehensive system of international peace and security introduced in this forum by the socialist countries. It should constitute a set of specific, jointly agreed measures that would primarily provide, to an ever increasing degree, for greater effectiveness and practical reinforcement of the binding power of the fundamental laws of international life as embodied in the United Nations Charter.
The reality of a secure world is inseparably tied to its safeguards. The mechanism for this should be the United Nations. This is our understanding of the well-known article by Mikhail S. Gorbachev that was published on the eve of this session. We believe that the suggestions formulated therein will give a strong impetus to the activity of the United Nations and of all States in building and safeguarding comprehensive security. 
We believe that the creation of security guarantees in the military sphere, the adoption of concrete measures for halting the arms build-up and proceeding to step-by-step disarmament, and the reduction of the military potential of States to reasonable levels are of decisive importance. Such measures would be conducive to the implementation of the programme, vital to mankind, for the elimination of nuclear and all other weapons of mass destruction by the year 2000. That programme is realistic because it is based on the need to ensure equal security for all participating countries at all stages of the disarmament process.
We are confident that the first genuine breakthrough in the field of nuclear disarmament will be the conclusion and implementation o£ the treaty on the global elimination of Soviet and United States intermediate-range and operational-tactical nuclear missiles. We have done our best to facilitate that positive move towards real disarmament and. we are ready to continue our efforts in the expectation that other countries directly concerned will proceed in the same spirit.
The conclusion of this treaty at a summit meeting should be a historic prologue to the unfolding of a comprehensive process of disarmament in which a 50 per cent reduction of strategic offensive weapons, with consistent observance of the Soviet-United States anti-ballistic-missile Treaty, could be the next step.
We welcome the idea of stepping up the work of the Geneva Conference on Disarmament so that it may gradually become a permanent, universal negotiating body on disarmament. In our view it should work on a year-round basis. We feel that it would be appropriate to consider this subject also and to adopt corresponding measures, for instance at the third special session of the United Nations General Assembly on disarmament, to be held next year.
Another hopeful sign this year is the development with regard to a convention on the complete prohibition of chemical weapons and the elimination of stockpiles of such weapons. The conclusion of such a convention would also be an event of great importance for all mankind. In this context/ we appreciate the constructive statement of the Soviet Union in Geneva this year that in the negotiations it will proceed on the basis of the legal stipulation of the principle of mandatory inspections upon request and without the right of rejection. We fully endorse that approach and hope that other countries will proceed on the same lines. That position is a demonstration of the readiness of the socialist countries to ensure effective verification of the entire disarmament process in conditions of openness and confidence. In this spirit we want to take an active part in consideration of verification questions in the United Nations as well.
The need to resolve the issue of a ban on the testing of nuclear weapons is ever more imperative. We believe that this, too, will be significantly facilitated by the agreed comprehensive phased negotiations between the Soviet Union and the United States. We continue to regard it as extraordinarily important to prevent the stationing of weapons in space and agree on a programme of joint practical action in the peaceful uses of outer space. We support the establishment of a system of international verification of the preservation of peace in outer space.
Global security is closely linked with the strengthening of security and the development of peaceful relations, co-operation and confidence in Europe, a continent which, unfortunately, is still burdened with an excessive quantity of nuclear and conventional arsenals. №at is why it is especially necessary to have a policy of détente, that process of consolidating the foundations of the common European house that is proof of the viability of the principle of the coexistence of the two systems. Today, after some vacillation and even stagnation, and doubts having been overcome, the all-European process is again gaining momentum. More pronounced results have been achieved in the political, military, humanitarian and other spheres. 
The Budapest appeal of the Warsaw Treaty countries to the States members of  the North Atlantic Treaty organisation (SATU) to agree on a substantial reduction of armed forces and conventional armaments in Europe remains highly topical. We are encouraged by the fact that the contours of future talks on those important questions, as well as on the development of confidence- and security-building, has begun to emerge in Vienna. We consider that those issues must be dealt with through the point of view of their interrelationship within the framework of the all-European process. An important part of European security and co-operation is the whole complex of mutual economic contacts. In order further to advance such contacts we proposed at the Vienna follow-up meeting the holding of a European economic forum in Prague, at which the whole range of questions relating to development in trade, industrial co-operation, finance and other specific areas would be addressed. 
Of no less importance in our view is the further development of co-operation in humanitarian matters. We are engaged in a constructive solution of these issues in both multilateral negotiations and bilateral relations. The entire humanitarian dimension of the European process, including respect for the political, civil, economic, social and cultural rights, should be considered at the proposed conference  the holding of which in Moscow we fully support. At the same time, it is our assumption that it is necessary to have an all-embracing approach to this subject, an approach that we are consequently pursuing.
At the session of the Political Consultative Committee of the Warsaw Treaty member States held in Berlin this year we called on the countries members of the NATO to engage in joint consultations on military doctrines. We reaffirmed that the Warsaw Treaty States will never, under any conditions, launch military actions against any state or alliance of States unless they themselves become the object of an armed attack, and they also stated that they would never be the first to use nuclear weapons.
As a country located along the line of contact between the two military and political groupings, we are very much interested in a supervised withdrawal of nuclear and other offensive weapons from national borders. We have therefore, jointly with the German Democratic Republic, proposed to the Government of the Federal Republic of Germany the establishment of a nuclear-weapon-free corridor along the line of contact between the NATO and Warsaw Treaty countries in Central Europe. Similarly, we have put forward a joint initiative for the creation of a chemical-weapon-free zone in the Central European region. This measure could be the first step towards the complete elimination of chemical weapons.
It is our view that stability would be strengthened significantly through implementation of the plan of the Government of the Polish People's Republic for a limitation of armaments and for enhancing trust and confidence in Central Europe. We call upon our partners to take a constructive stance on these proposals of ours and thus to engage in the solution of the questions of common security in a spirit of co-responsibility.
The ensuring of comprehensive international security is unthinkable without energetic efforts to bring about a just settlement of international disputes and conflicts which, in a number of places, continue to undermine world peace and stability.
We are deeply concerned over the dangerous escalation of military tension in the Persian Gulf, which threatens to result in an Internationalisation of the conflict. We fully support the United Nations Secretary-General in his efforts to bring about a termination of the Iraq-Iran war and we call for a consistent implementation of Security Council resolution 598 (1987). The safety of navigation in the Gulf must be provided for by efforts of the international community as a whole.
We speak out with all resoluteness in favour of the holding of an international conference on the Middle East with the participation of the five permanent members of the Security Council and of other parties directly concerned, Including the Palestine Liberation Organization. The convening of such a conference is gaining ever increasing support. We regard as a key question the consequent exercise of the inalienable right of the Palestinians to self-determination, including the establishment of their own State.
We commend the adoption of a peace plan for Central America at a meeting of the presidents of the countries of that region held this year in Guatemala and we appreciate the meritorious activity of the Contadora Group and of the countries supporting it. we value the determined steps taken by the Nicaraguan Government to carry out the decisions adopted. We vehemently condemn the illegal pressure exerted on this country, which is in direct contradiction with the basic norms of international law.
We are indignant over the untenable situation in southern Africa. The escalating acts of repression by the ruling racist minority against the native African population, the persisting occupation of Namibia and the overall increase in the aggressiveness of the Pretoria regime are destabilizing factors in international developments. We demand that all those who bear direct or indirect responsibility for the perpetuation of this perilous state of affairs proceed to adopt mandatory and effective sanctions, in harmony with the will of the international community, thus contributing to the eradication of apartheid. We resolutely support the just struggle of the front-line States against South African expansion.
Our full support is extended to the policy of national reconciliation pursued by the Government of the Democratic Republic of Afghanistan with increasing co-operation from all national forces. We are convinced that this policy, together with the peace-making mediation of the United Nations, will lead to a just settlement of the existing problems. In parallel, an end must of course be put to outside intervention against this peace process.
We welcome the fact that the idea of national consonance and harmony is gaining ground also in Kampuchea. We fully support the recent declaration of the Government of the People's Republic of Kampuchea, which shows a realistic move towards genuine reconciliation and should therefore not remain unanswered.
We firmly advocate the solution to the problem of Cyprus through the convening of an international conference under the auspices of the United Nations, to provide for the independence, sovereignty, unity and territorial integrity of this non-aligned country. 
Due credit must be given to the constructive proposals made by the Government of the Democratic People's Republic of Korea with a view to dissolving tensions on the Korean peninsula and achieving the withdrawal of foreign forces and nuclear weapons. The initiative for a reduction of armed forces by both sides and the manifest willingness to take important unilateral steps in that direction is a significant contribution to the achievement of a peaceful reunification of the country.
A valuable contribution by the United Nations to efforts aimed at a peaceful settlement of disputes is the working out of a draft declaration on the enhancement of the effectiveness of the principle of non-use of force in international relations. We express our desire to see this declaration unanimously adopted by the Assembly at this session.
A considerable contribution to the attainment of the aims and objectives of our Organization in the field of global security could be made through implementation of a number of regional projects that have been contemplated.
Worthy of primary attention in this regard are, in our view, the concepts of security, co-operation, confidence, and reduction of armaments in the Asian-Pacific region, the establishment of the Indian Ocean as a zone of peace, the conversion of the Mediterranean into an area of peaceful co-operation, and the proposal for the creation of nuclear-weapon-free zones in various parts of the world. Extraordinary interest has been shown in recent days in the important initiative of the Soviet Union to ensure security and co-operation in the northern regions of our planet; Czechoslovakia fully endorses the initiative.
The key tasks of achieving comprehensive security are also linked with the need for a basic improvement in international economic relations. Along with the other socialist countries, Czechoslovakia takes an unequivocal stance on these questions. A realistic solution can be found in generating the economic security of every State, of entire continents, and of the whole world within the framework of a comprehensive system of international security. This presupposes, among other things, the adoption of effective measures to break the fetters of massive indebtedness. What is required is the restructuring of the world monetary system, additional easements for the least developed countries, and gradual elimination of protectionism. Briefly, what is needed is the overcoming of backwardness through the dynamism of broad international economic co-operation. 
Similarly, we consider it necessary to develop further the ideas and conclusions of the recent International Conference on the Relationship between Disarmament and Development. In their memorandum to the Conference the socialist countries presented an integrated plan for a realistic solution to those questions. We express our appreciation of the contributions made by all the participants to the success of the Conference.
As regards the ecological dimension of security we see the underlying solution of the relationship between man and nature in all aspects of human activities, in an improvement in the quality and rational utilization of the environment and of its resources in the interests of individual nations and of people everywhere. This includes measures to prevent abuse of the environment as a result of industrial and agricultural production, the use of preventive measures and early warning systems, and reparations for damages in cases of ecologically dangerous accidents. Sooner or later, ecological security must also encompass elimination of the most hazardous factors that threaten to destroy the conditions for life on our planet, namely, weapons of mass destruction.
For our part, we approach the discussion of these problems in all seriousness. As a State situated in the centre of Europe, we are confronted by those problems in an especially urgent manner. We allocate large sums of money for their solution. At the same time, we realize that an overall solution can be reached only if forces are joined within the framework of a global strategy for environmental conservation. We would urge the United Nations to begin to formulate such a strategy without delay. For our part, we are prepared at this session to contribute to such a programme.
The endeavour to participate actively in finding constructive solutions to international problems has a long-standing tradition in our country. It emanates from the inherent interests of our people, from the very roots of our socialist society, and from the foreign policy of our country. in these efforts, we proceed from the assumption that the United Nations is an irreplaceable global mechanism for co-operation designed to solve the fundamental questions of our times and to serve as a universal guarantor of peaceful coexistence and comprehensive security. The Czechoslovak Socialist Republic will continue to do its best to enhance the prestige of our Organization and make full use of its potential in the interests of peace and the security of nations. 
